Moore, J.
Plaintiff sued to recover for a breach of contract made March 1, 1893, which he claims authorized him to teach the school of defendant for the school year commencing September 4, 1893. In the circuit court a verdict was directed in favor of the school district. Plaintiff appeals.
The resolution authorizing the making of the contract was adopted at a special meeting of the board of education, called upon a two-days notice, held March 1st. This notice was served upon four members of the board, all of whom were present. It was not served upon the *207fifth member of the board, who was absent from the school district the day the notice was issued, and did not return until the day after the meeting was held. The resolution authorizing the making of the contract received the votes of but two of the members of the board who attended the meeting. The record does not show that the other two members voted at all. The statute authorizing the holding of special meetings of the board required at least a three-days notice to be given. Act No. 176, Pub. Acts 1891, § 6. If the three-days notice required by the statute had been given, the fifth member of: the board would have been at home when the meeting was held. In 1 Dill. Mun. Corp. § 264, it is said:
“Such great importance is attached to notice that it can only be waived by universal consent; but if every member of a select body be present at a regular or stated meeting, or at a special meeting, they may, if every one consents, but not otherwise, transact any business, ordinary or extraordinary, though no notice was given; or an insufficient notice.”
It is conceded that the notice was insufficient, and that one member of the board was not present. The board had no authority, in the absence of one of the members, to authorize the making of this contract at this meeting.
It is not necessary to discuss the other questions presented in plaintiff’s brief, for the reason that the argument proceeds upon an assumption of facts shown by the record not to exist.
Judgment is affirmed.
The other Justices concurred.